By the Court.
The plaintiff’s exceptions were allowed June 3, 1927. Notice thereof was given by the clerk to plaintiff’s counsel June 11, 1927. Either at the end of June or in the early part of July, 1927, plaintiff’s counsel inquired of and was informed by the clerk July 14,1927, what the approximate expense of printing the exceptions would be. But it was not until August 4,1927, that the necessary funds were delivered to plaintiff’s counsel and paid by him to the clerk August 6, 1927, to defray this expense, whereupon the clerk ordered the exceptions to be printed, which would take about ten days.
It was on this condition of the record that on August 5, 1927, the defendant filed a motion to dismiss the exceptions because the case had not been prepared for transmittal to and entry on the docket of the full court as soon as may be after questions of law had been made matters of record in the court in which the action was pending. G. L. c. 231, § 135.
It thus appears that there was a delay of two months between the time of the allowance of the exceptions and the date of the defendant’s motion to dismiss, for which no justifiable explanation is given. It is plain that there has been no compliance with the statute, and the case is governed by Griffin v. Griffin, 222 Mass. 218, Anderson v. Second Society of Universalists, 259 Mass. 36, Wright v. Wright, 259 Mass. 74, Gora v. Neapolitan Ice Cream Co. 259 Mass. 463, Cunningham v. First Bankers Union, Inc. 259 Mass. 595.

Order dismissing exceptions affirmed.